ACCEPTED
                                                                                      03-13-00370-CV
                                                                                              4542026
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                3/18/2015 10:38:21 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             CASE NO. 03-13-00370-CV

                                                            FILED IN
                                                     3rd COURT OF APPEALS
                            IN THE COURT OF APPEALS       AUSTIN, TEXAS
                FOR THE    THIRD DISTRICT OF TEXAS AT3/18/2015
                                                      AUSTIN   10:38:21 AM
                                                         JEFFREY D. KYLE
                                                              Clerk

          STATE BOARD FOR EDUCATOR CERTIFICATION and
     MICHAEL BERRY, THE ACTING CHIEF EXECUTIVE OFFICER OF
THE STATE BOARD FOR EDUCATOR CERTIFICATION, IN HIS OFFICIAL
                     CAPACITY ONLY,
                           Appellant,

                                           v.

                               ERASMO MONTALVO,
                                    Appellee.


    On Appeal from the 200th Judicial District Court of Travis County, Texas;
       Cause No. D-1-GN-12-002991; Before the Honorable Tim Sulak


                 APPELLANT’S THIRD UNOPPOSED
               MOTION TO EXTEND TIME TO FILE BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, State Board for Educator Certification (Board), files its Third

Unopposed Motion to Extend Time to File Brief, pursuant to Tex. R. Appellate Proc.

10.5(b) and 38.6. In support hereof, the undersigned would respectfully show the

Court the following:
      The Board’s brief was originally due on December 20, 2013. The Board

requested and received a forty-five day extension to February 3, 2014. The Board

requested and received a second extension to March 5, 2014. The Court later granted

the Board’s unopposed motion to abate the appeal, pending a ruling by the Texas

Supreme Court on other aspects of this case. On February 25, 2015, the Court sent

notice that the Board’s brief is due on March 27, 2015.

      The basis for counsel’s request is the following: the undersigned counsel was

home sick the entire week of March 2, 2015, except for 4 hours on March 6. While

the Office of the Attorney General was closed due to the expectation of inclement

weather on March 5, 2015, counsel would have been unable to attend work even had

the office been open.

      Additionally, due to the critical illness of a member of counsel’s family,

counsel will be out of the office for several days to travel to New Jersey as soon as

it can be arranged, causing further delay in completing her brief.

      This request is not being made for purposes of delay only.

      For the reasons stated above, the Board respectfully requests that the Court

grant a 30–day extension of time in which to file Appellant’s Brief, to April 27,

2015, and for such other and further relief to which it may be justly entitled.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas
                                          2
                                CHARLES E. ROY
                                First Assistant Attorney General

                                JAMES E. DAVIS
                                Deputy Attorney General for Civil Litigation

                                DAVID A. TALBOT, JR.
                                Chief, Administrative Law Division


                                /s/ Ellen M. Sameth
                                ELLEN M. SAMETH
                                Assistant Attorney General
                                Texas State Bar No. 17555550
                                OFFICE OF THE TEXAS ATTORNEY GENERAL
                                ADMINISTRATIVE LAW DIVISION
                                P.O. Box 12548
                                Austin, Texas 78711-2548
                                Telephone: (512) 936-1838
                                Facsimile: (512) 457-4608
                                E-mail: ellen.sameth@texasattorneygeneral.gov
                                ATTORNEYS FOR STATE BOARD
                                FOR EDUCATOR CERTIFICATION




                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Mark Robinett, Appellee’s counsel, on

March 17, 2015, regarding this request and that Appellee is unopposed to the

granting of the requested extension of time in which to file Appellant’s Brief.


                                              /s/ Ellen M. Sameth
                                              ELLEN M. SAMETH




                                          3
                        CERTIFICATE OF SERVICE

      I hereby certify that on March 18, 2015, a true and correct copy of the

foregoing document was served via the Court’s ECF system to all counsel of record.


      Mark W. Robinett
      BRIM, ARNETT, ROBINETT.
      CONNERS & MCCORMICK, P.C.
      2525 Wallingwood Drive, Bldg. 14
      Austin, Texas 78746
      mrobinett@brimarnett.com


                                            /s/ Ellen M. Sameth
                                            ELLEN M. SAMETH




                                        4